                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     UNITED STATES OF AMERICA, et al.,                  Case No.17-cv-00134-VKD
                                                        Plaintiffs,
                                   9
                                                                                            ORDER EXTENDING STAY
                                                 v.
                                  10

                                  11     HCA HEALTHCARE, INC., et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The Court stayed this matter on February 22, 2019 to allow plaintiff-relator Zuri Lazard 30

                                  14   days to identify new counsel. Dkt. No. 34. On March 25, 2019, the Court extended the stay for

                                  15   30 days. Dkt. No. 38. On April 18, 2019, Ms. Lazard filed a status report representing that she

                                  16   had identified potential new counsel and requesting that the stay be extended for another 30 days

                                  17   for the potential new counsel to make his final decision regarding representation. Good cause

                                  18   having been shown, the Court grants Ms. Lazard’s request to extend the stay.

                                  19          Ms. Lazard shall file a status report on or before May 24, 2019 advising the Court of the

                                  20   status of her efforts to secure new counsel. If she is unable to find substitute counsel, the Court

                                  21   will be required to dismiss this action without prejudice to the United States and the State of

                                  22   California. Stoner v. Santa Clara Cty. Office of Educ., 502 F.3d 1116, 1125–28 (9th Cir. 2007).

                                  23          IT IS SO ORDERED.

                                  24   Dated: April 22, 2019

                                  25

                                  26
                                                                                                     VIRGINIA K. DEMARCHI
                                  27                                                                 United States Magistrate Judge
                                  28
